July 2, Securities and Exchange Commission 100 F Street, N.E. Washington, DC20549 Commissioners: We have read the statements made by Entravision Communications Corporation (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of Entravision Communications Corporation dated June 26, 2009.We agree with the statements concerning our Firm in such Form 8-K. Very truly yours, /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP
